Case 2:19-cv-00619-TC-DAO Document 90 Filed 01/06/21 PageID.1118 Page 1 of 3




           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION


 JOHN LYTLE, JASON WILLIAMS,                           MEMORANDUM DECISION AND
 CHERYL LOVEALL, and JUST                               ORDER DENYING MOTION IN
 BREATHE, LLC,                                       REGARDS TO THE APPOINTMENT OF
                                                       LEGAL COUNSEL (DOC. NO. 74)
        Plaintiffs,
                                                     Case No. 2:19-cv-00619-TC-DAO
 v.
                                                     Judge Tena Campbell
 MARTIN HALL, CHANGING TIDES
 GROUP, PAUL STRACY WOOTTEN, and                     Magistrate Judge Daphne A. Oberg
 DE-SADEL SA LTD,

        Defendants.


       Before the court is pro se Defendant Martin Hall’s Motion in Regards to the Appointment

of Legal Counsel (“Mot.,” Doc. No. 74). Mr. Hall seeks appointment of a pro bono attorney to

represent him and his company, Defendant Changing Tides Group LTD (CTG), in this case. Mr.

Hall argues a pro bono appointment is necessary due to his legal inexperience; his lack of

knowledge regarding court procedures, rules, and case law; his inability to travel from his

residence in South Africa to appear in court in person because of the COVID-19 pandemic; and

his inability to pay for counsel due to financial difficulties caused by the COVID-19 pandemic.

(Mot. 3–4, Doc. No. 74.)

       While defendants in criminal actions have a constitutional right to representation by an

attorney, (U.S. Const. amend. VI; Fed. R. Crim. P. 44), “[t]here is no constitutional right to

appointed counsel in a civil case,” Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989).

Indigent parties in civil actions who cannot obtain counsel may apply for the appointment of

counsel under 28 U.S.C. § 1915, which allows a court to “request an attorney to represent any

                                                 1
Case 2:19-cv-00619-TC-DAO Document 90 Filed 01/06/21 PageID.1119 Page 2 of 3




person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). “The appointment of counsel in a

civil case is left to the sound discretion of the district court.” Shabazz v. Askins, 14 F.3d 533,

535 (10th Cir. 1994). The applicant bears the burden of convincing the court his claim merits the

court’s appointing counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985). When

deciding whether to appoint counsel, the court considers a variety of factors, including “the

merits of the litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s

ability to present his claims, and the complexity of the legal issues raised by the claims.” Rucks

v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (quoting Williams v. Meese, 926 F.2d 994,

996 (10th Cir. 1991)).

        As an initial matter, an artificial entity is not a “person” for purposes of 28 U.S.C. § 1915.

Rowland v. California Men’s Colony, 506 U.S. 194, 196 (1993). Therefore, CTG is not entitled

to appointment of counsel under this statute.

        Further, even assuming Mr. Hall is unable to afford counsel, 1 appointment of counsel is

not warranted at this time based on consideration of the other factors set forth above. As to the

merits of the case, Mr. Hall’s multiple attempts to dismiss the case have thus far been denied.

(See Doc. Nos. 44 and 65.) Because Mr. Hall has not yet filed an answer, it is not clear whether

he has any meritorious defenses to Plaintiffs’ claims. Moreover, the factual and legal issues

raised in this case do not appear to be unduly complex. Additionally, Mr. Hall has demonstrated

an ability to present his own defenses by filing multiple motions to dismiss and other procedural

motions in this case. Finally, Mr. Hall’s inability to appear in person is no obstacle to his

defense at this time because, due to the COVID-19 pandemic, all civil hearings in the District of




1
  Mr. Hall has not submitted sufficient information regarding his income and finances to support
a finding that he is unable to afford counsel in this case.
                                                   2
Case 2:19-cv-00619-TC-DAO Document 90 Filed 01/06/21 PageID.1120 Page 3 of 3




Utah are being conducted remotely absent exceptional circumstances. See General Order 20-030

¶ 11 (Oct. 29, 2020), available at

https://www.utd.uscourts.gov/sites/utd/files/General%20Order%2020-030.pdf.

       For these reasons, the court DENIES Mr. Hall’s motion to appoint counsel.

       DATED this 6th day of January, 2021.

                                                  BY THE COURT:


                                                  ________________________________
                                                  Daphne A. Oberg
                                                  United States Magistrate Judge




                                              3
